DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 has been considered by the examiner.

Response to Amendment
In response to the amendment received on 09/28/2021:
Claims 1-9 are currently examined.  
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.
The 112(b) rejection to claims 1-9 is withdrawn in light of the amendment.
All prior art grounds of rejection are maintained for at least the reasons as set forth herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kida et al. (U.S. Pat. No. 5,783,510) (hereinafter referred to as “Kida”) in view of Jezequel et al. (U.S. Pat. No. 8,801,851 B2) (hereinafter referred to as “Jezequel”) and Cheng et al. (U.S. Pat. No. 5,073,525) (hereinafter referred to as “Cheng”).

Regarding claim 1, Kida teaches a monolithic refractory castable (see Kida at C3 L23-24 teaching a monolithic refractory composition, and see Kida at C3 L17-18 teaching that the object of the disclosure is to provide a cast or spray refractory composition), comprising: 
one or more refractory aggregates as a main constituent (see Kida at C3 L27-34 teaching that the refractory composition comprises refractory aggregates, a refractory powder, an aluminum alloy powder and a dispersant and 100 parts by weight of the total amount of the refractory aggregates and the refractory powder, which is taken to meet the claimed main constituent is one or more refractory aggregates), 

one or more binders in a range of 1 wt% to 40 wt% (see Kida at C4 L22-22 teaching that the refractory powder is preferably at least one member wherein aluminous cement is featured in the list, and Kida at C4 L35-37 teaching that when aluminous cement is used as part of the refractory powder, the aluminous cement serves to bond the cast refractories.  Furthermore, see Kida at C4 L40-43 teaching that the aluminous cement is preferably incorporated in an amount of from 1 to 10 parts by weight per 100 parts by weight of the total amount of the refractory aggregates and the refractory powder);
and one or more superplasticizers in a range of 0.05 wt% to 0.5 wt% (see Kida at C4 L62-64 teaching the dispersant is preferably incorporated in an amount of from 0.02 to 1 part by weight of the total amount of the refractory aggregates and the refractory powder in the composition, wherein the dispersant is taken to meet the claimed superplasticizer),
the superplasticizers comprising at least one of sodium polyacrylates, naphthalene sulfonates, polyethylene glycols, polycarboxylates, polyacrylates, and polycarboxylate ethers (see Kida at C4 L59-62 teaching that the dispersant is preferably at least one member wherein polycarboxylate salts is featured in the list).
	With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

However, Kida does not explicitly disclose that the castable is i) foamed, ii) lightweight, comprising iii) one or more foaming additives in a range of 0.1 wt% to 3.0 wt%, the foaming additives comprising at least one of alkylbenzene sulfonates, alkene sulfonates, and hydroxylalkane sulfates; and iv) one or more cellulosic powder air-entraining additives in a range of 0.005 wt% to 2.0 wt%.

Regarding i) and iii), like Kida, Jezequel teaches aluminous cement, which is another name for calcium aluminate cement (see Jezequel at C3 L48-49 teaching cements suitable for the use in the disclosure include calcium aluminate cement in the list).  Jezequel further teaches a foamed concrete and foamed compositions used to prepare the foamed concrete (see Jezequel at C1 L12-13).  The foamed concrete comprises cement, superplasticizer, foaming agent, water-soluble calcium salt and inorganic mineral particles (see Jezequel at C2 L25-35).  Jezequel also teaches from 0.45 to 5% of a foaming agent relative to the amount of water (see Jezequel at C2 L32-33), which overlaps with the claimed range.  In addition, the foaming agent is preferably an anionic foaming agent, wherein alkyl benzenesulfonate is featured in the list (see Jezequel at C2 L61-65).
Furthermore, Jezequel teaches that the inventors discovered that the joint use of a specific accelerator, and a foaming agent produces a synergistic effect, increasing the fluidity of a cement paste (see Jezequel at C1 L64-67), and the increase in fluidity facilitates pumping of the paste and also facilitates foaming (see Jezequel C1 L67-C2 L1).  
As such, one of ordinary skill in the art would appreciate that Jezequel’s alkyl benzenesulfonate foaming agent produces a synergistic effect with an accelerant that increases the fluidity of a cement paste and facilitates foaming and pumping of the paste, and seek those advantages by adding the foaming agent to Kida’s refractory composition to produce a foamed refractory castable with increased fluidity of a cement paste.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the alkyl benzenesulfonate foaming agent from Jezequel into Kida’s refractory composition so as to increase the fluidity of a cement paste, and facilitate the foaming and pumping of the paste.


Cheng also teaches that the wetting agent gives the mixture smoothness and ease of applicability (see Cheng at C7 L29-30).
As such, one of ordinary skill in the art would appreciate that Cheng’s methyl cellulose gives the refractory mixture smoothness and ease of applicability, and seek those advantages by adding the methyl cellulose in Kida’s refractory composition to produce a lightweight refractory castable that is smooth and easy to apply.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add methyl cellulose from Cheng in Kida’s refractory composition so as to give the mixture smoothness and ease of applicability.









Regarding claim 2, Kida as modified by Jezequel and Cheng teaches the limitations as applied to claim 1 above, and Kida further teaches that the refractory aggregates further comprise at least one of kyanites, pyrophillites, silica sands, dolomites, and magnesias (see Kida at C4 L19 teaching magnesia featured in the list).

Regarding claim 3, Kida as modified by Jezequel and Cheng teaches the limitations as applied to claim 2 above, and Kida further teaches that the refractory aggregates further 

Regarding claim 4, Kida as modified by Jezequel and Cheng teaches the limitations as applied to claim 1 above, and Kida further teaches that the castable is a ready-mix formulation (see Kida at C9 L17-19 teaching that the spray refractory composition is transported to the application field usually in the form of a dried powder packaged in a bag, which is taken to meet the claimed ready-mix formulation).

Regarding claim 5, Kida as modified by Jezequel and Cheng teaches the limitations as applied to claim 1 above, and Kida further teaches that the castable further comprising one or more accelerants in a range of 0.01 wt% to 0.25 wt%, the accelerants comprising at least one of lithium fluoride, lithium citrate, calcium hydroxide, and sodium silicate (see Kida at C9 L43 and L50 teaching rapid setting agent wherein calcium hydroxide is featured in the list.  The rapid setting agent, calcium hydroxide is taken to meet the claimed accelerants.  In addition, Kida at C9 L62-67 teaching the amount of the rapid setting agent is preferably from 0.05 to 3 parts by weight per 100 parts by weight of the total amount of the refractory aggregates and the refractory powder in the composition.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)).

Regarding claim 6, Kida as modified by Jezequel and Cheng teaches the limitations as applied to claim 1 above, and Cheng further teaches that the castable further comprising one or more acidic compounds in a range of 0.03 wt% to 0.2 wt% (see Cheng at C3 L43-45 teaching up to about 5 weight percent of a bond stabilizer, the bond stabilizer being at least one of an organic acid, which is taken to meet the claimed acidic compound.  And, see Cheng at Table at prima facie case of obviousness exists (see MPEP § 2144.05 I)).

Regarding claim 7, Kida as modified by Jezequel and Cheng teaches the limitations as applied to claim 1 above, and  Cheng further teaches that the castable further comprising one or more rheology modifiers in a range of 0.05 wt% to 0.15 wt%, the rheology modifiers comprising at least one of polypropylene fibers, xanthan gums, and bentonite (see Cheng at C3 L39-43 teaching up to about 10.0 weight percent of a plasticizer, which enhances the ability of the composition to adhere to the surface to which it is applied, the plasticizer being a clay wherein bentonite is featured in the list.  Bentonite is taken to meet the claimed rheology modifier. And, see Cheng at Table at C3 lines 63-68 teaching plasticizer and 0-10.0 weight percent.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)).

Regarding claim 8, Kida as modified by Jezequel and Cheng teaches the limitations as applied to claim 1 above, and Kida further teaches that binders comprise one or more calcium aluminate binders (see Kida at C4 L22-22 teaching that the refractory powder is preferably at least one member wherein aluminous cement is featured in the list, wherein aluminous cement is another name for calcium aluminate cement).

Regarding claim 9, Kida as modified by Jezequel and Cheng teaches the limitations as applied to claim 1 above, and Cheng further teaches that the cellulosic powder air-entraining additives comprise one or more of methylcellulose and methylhydroxypropylcellulose (see Cheng at C3 L50-53 teaching a wetting agent preferably selected from a group wherein methyl .

Response to Arguments
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive. 
Applicant discusses that Kida does not teach a foamed monolithic refractory castable, and the monolithic refractory castable of Kida contain high density refractory aggregates – mainly bauxite – targeting final refractory concretes having high density and low porosity (see Applicant’s arguments at page 7, 2nd paragraph).  
While the Examiner acknowledges that Kida does not explicitly disclose foamed, it is noted that in the Examiner’s rejection, Kida is combined with Jezequel and Cheng to meet the claimed foamed monolithic refractory castable, specifically Jezequel is used to add foaming additives in Kida.  In addition, Kida meets the claimed the refractory aggregates comprising at least one of alumina in claim 1, which is commensurate to the claim limitation.  Furthermore, the aggregate bauxite is listed in claim 3.
Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 
Further, Applicant argues that Jezequel is not refractory castable, it is a Fondu type calcium aluminate cement, which is high in calcium and high in alkali (see Applicant’s arguments at page 7, 4th-5th paragraph), it is directed to making a slurry, a continuous foaming process, and the introduction of air or gas mixture during mixing of the wet mixture (see Applicant’s arguments at pages 7-8, bridging paragraph).
Fondu-type calcium aluminate cement… cannot be used in high-temperature resistant refractory as claimed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Jezequel is used to modify Kida by the addition of foaming additives.  Jezequel teaches one or more foaming additives in a range of 0.1 wt% to 3.0 wt%, the foaming additives comprising at least one of alkylbenzene sulfonates.  One of ordinary skill in the art would appreciate that Jezequel’s alkyl benzenesulfonate foaming agent produces a synergistic effect with an accelerant that increases the fluidity of a cement paste and facilitates foaming and pumping of the paste.  

In addition, Applicant contends that Cheng teaches the use of methylcellulose as a rheological stabilizer, not an air entrapment additive (see Applicant’s arguments at page 8, 3rd paragraph).
In response to applicant's argument that Cheng teaches the use of methylcellulose as a rheological stabilizer, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
While the Examiner acknowledges that Cheng does not explicitly teach that methylcellulose is air entrapment additive, it is noted that in the rejection, Examiner discloses that the methyl cellulose is expected to serve as the cellulosic powder air-entraining additive.  The defined function of methyl cellulose is not the what makes the Cheng relevant, what makes Cheng relevant is the methyl cellulose itself.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735